        Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          (ATLANTA DIVISION)


YULANDA DAVIS,                              Case No.:
                    Plaintiff,              COMPLAINT AND DEMAND FOR
v.                                          JURY TRIAL

EQUIFAX INFORMATION                         1. FCRA, 15 USC §1681 et seq.
SERVICES, LLC,

                    Defendant.



        Plaintiff Yulanda Davis (“Plaintiff”), through counsel, alleges violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq. against

Defendant Equifax Information Services, LLC (“Equifax” or “Defendant”).




                                 INTRODUCTION

1. Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act

     (“FCRA”), 15 U.S.C. §1681 et seq. against Defendant Equifax LLC, a

     consumer reporting agency, for failure follow reasonable procedures to assure

     maximum possible accuracy in the preparation of Plaintiff’s “consumer

     reports” as defined in 15 U.S.C. § 1681a(d), and consequently reported

     inaccurate information about Plaintiff. “Consumer reports” under 15 U.S.C. §

                                        -1/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 2 of 19




   1681a(d) include both credit file disclosures obtained directly by Plaintiff from

   the consumer reporting agencies and consumer reports obtained by third

   parties as a factor in establishing Plaintiff’s eligibility for credit.




                          JURISDICTION AND VENUE

2. The District Court has federal question jurisdiction because this action arises

   out of violations of federal law. 28 U.S.C. § 1331. Jurisdiction is also proper

   pursuant to 15 U.S.C. § 1681p (FCRA) (permitting actions to enforce liability

   in an appropriate United States District Court.)

3. Venue in this District is proper pursuant to 28 U.S.C. §1391(b)(2) because

   Defendant regularly transacts business within this District, is otherwise subject

   to personal jurisdiction in this District, and a substantial part of the events

   giving rise to the claims occurred in this District.




                                       PARTIES

4. Plaintiff Yulanda Davis is a natural person residing in the city of Covington in

   Newton County, Georgia.

5. Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. §1681a(c).

6. Defendant Equifax is a credit reporting agency, as defined in 15 USC


                                          -2/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 3 of 19




   1681a(f). On information and belief, Defendant is regularly engaged in the

   business of assembling, evaluating, and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as defined in 15

   USC 1681a(d), to third parties. Equifax can be served through its principal

   place of business located at 1550 Peachtree Street NW, Atlanta, Georgia,

   30309.

7. Upon information or belief Equifax disburses consumer reports to third parties

   under contract for monetary compensation.

8. At all relevant times, Equifax acted through duly authorized agents,

   employees, officers, members, directors, heirs, successors, assigns, principals,

   trustees, sureties, subrogees, representatives, and insurers.

9. Any violation by Equifax was not in good faith, was knowing, negligent,

   willful, and/or intentional, and Equifax did not maintain procedures reasonably

   adapted to avoid any such violation.




                          FACTUAL ALLEGATIONS

10.Defendant Equifax reports consumer information about Plaintiff and other

   consumers through the sale of consumer reports.

11.Defendant Equifax’s consumer reports generally contain the following



                                        -3/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 4 of 19




   information: (i) Header/Identifying Information: this section generally includes

   the consumer’s name, current and prior addresses, date of birth, and phone

   numbers’ (ii) Tradeline Information: this section pertains to consumer credit

   history, and includes the type of credit account, credit limit or loan amount,

   account balance, payment history, and status; (iii) Public Record Information:

   this section typically includes public record information, such as bankruptcy

   filings; and (iv) Credit Inquiries: this section lists every entity that has

   accessed the consumer’s file through a “hard inquiry” (i.e., consumer-initiated

   activities, such as applications for credit cards, to rent an apartment, to open a

   deposit account, or other services) or “soft inquiry” (i.e., user-initiated

   inquiries like prescreening).

12.Defendant Equifax gains access to consumer information from various sources,

   including furnishers who provide consumer information to Defendants, and

   information Defendants independently source themselves or through third

   party providers/vendors or repositories, including computerized reporting

   services like PACER and Lexis/Nexis.

13.The information reported by Defendant Equifax contributes to consumer

   creditworthiness, including their FICO scores, which are calculated using

   information contained in Defendants’ consumer reports.

14.The vast majority of financial services lenders (e.g., banks, creditors, lender)

                                       -4/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 5 of 19




   rely upon consumer reports, FICO scores and other proprietary third-party

   algorithms—“scoring” models—to interpret the information in a consumer

   report.

15.These algorithms use variables or “attributes” derived from the consumer

   report to calculate a “credit score”, which untimely determines consumer

   creditworthiness.

16.FICO scores factor the following: Payment history (35%); Amount of debt

   (30%); Length of credit history (15%); New credit (10%); and credit mix

   (10%).

17.The “amount of debt owed” is a major factor in a consumer’s credit score; by

   reporting a debt as outstanding when it is in fact discharged, a CRA creates an

   impression that the Amount of currently owed debts is higher than it actually

   is, thereby impacting a consumer’s credit score.

18.When the “amount of debt owed” is more than 10% of the credit limit, the

   “credit utilization” negatively impacts credit scores.

19.Lenders also consider a consumer’s debt-to-income ratio (DTI) based on the

   total amount of debt reported by Defendants in consumer reports.          DTI

   compares the total amount a consumer owes to the total amount a consumer

   earns.

20.A consumer’s income, however, is not included in their consumer report or

                                        -5/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 6 of 19




   scores; only their amount of debt is.

21.Lenders consider a consumer’s DTI as an indicator of whether a creditor will

   approve financing and the credit terms thereof.

22.The higher the amount of reported debt that a consumer has, or appears to

   have, the worse the consumer’s DTI will be, and the more difficult it will be

   for consumers to obtain credit, and the worse the credit terms will be (e.g.,

   higher interest, lower credit limits).

23.Upon information and belief, a consumer who has obtained a bankruptcy

   discharge and has a consumer report that is reporting outstanding balances

   after their bankruptcy discharge where there are no updates to the account after

   the bankruptcy is filed suffers greater harm than if the account were reported as

   discharged with $0 balance.

24.Defendant Equifax obtained and reported Plaintiff’s consumer bankruptcy

   information in both the Public Records section of her consumer report, as well

   as for individual account tradelines.

25.Defendant Equifax had notice of Plaintiff’s bankruptcy discharge through

   independent collection of consumer information as well as from information

   furnished by tradeline furnishers. Equifax reported Plaintiff’s bankruptcy filing

   and/or discharge in the public record section of their consumer reports, as well

   as in the individual account tradelines.

                                            -6/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 7 of 19




26.Defendant Equifax is well aware that the effect of a discharge Order in a

   Chapter 7 Bankruptcy is that all statutorily dischargeable debts, other than

   those that have been reaffirmed or successfully challenged in an adversary

   proceeding court, are discharged; both such exceptions are rare and

   furthermore identified on the individual consumer’s bankruptcy docket sheet.

27.Additionally, information regarding whether a debt has been reaffirmed or

   successfully challenged through an adversary proceeding is retrievable from

   the same sources from which Equifax voluntarily obtained the bankruptcy

   information as well as received it from information provided to Equifax from

   furnishers of account/tradeline information.

28.Upon information and belief, many years ago Equifax implemented a software-

   based “bankruptcy scrub” procedure which overwrites furnisher reporting that

   does not accurately reflect an account is discharged with a zero balance once

   Equifax has received notice of the Chapter 7 discharge.

29.Upon information and belief, many consumers who file Chapter 7 have at least

   one account which is “current” with a balance and no late payments at the time

   they file for bankruptcy.

30.Rather than following reasonable procedures to assure maximum possible

   accuracy, Equifax reports information regarding post-bankruptcy debts even if

   that information ignores or contradicts information already known by Equifax,

                                       -7/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 8 of 19




   information provided by furnishers of account/tradeline information, and/or

   information contained in public court records that Defendants have obtained

   through its independent efforts, or could easily obtain through reasonably

   available public records.

31.Equifax is on continued notice of its inadequate post-bankruptcy reporting

   procedures, including inaccurate balances, and account and payment statuses,

   through the thousands of lawsuits and FTC and Consumer Financial Protection

   Bureau complaints filed against it for its inaccurate reporting a Chapter 7

   discharge.

                 Allegations Specific to Credit Reporting of Plaintiff

32.On or about March 13, 2020, Plaintiff filed for a voluntary bankruptcy under

   Chapter 7 of Title 11 of the Bankruptcy Code, in the Northern District of

   Georgia (Atlanta), case number 20-64547-pmb.

33.Plaintiff was discharged from her Chapter 7 Bankruptcy on or about June 26,

   2020.

34.Upon information and belief following Plaintiff’s Chapter 7 Bankruptcy,

   Equifax prepared one or more consumer reports concerning Plaintiff.

35.Equifax reported Plaintiff’s Chapter 7 Bankruptcy case information, including

   the case number, court, filing date, and discharge.

36.Defendant Equifax reported Plaintiff’s credit history, including names of credit

                                        -8/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 9 of 19




   accounts, account numbers, account types, responsibility for the account (i.e.,

   individual or joint accounts), the date the accounts were opened, status, and the

   date of the last status update.

37.Equifax reported at least eight (8) of Plaintiff’s other pre-bankruptcy accounts

   as closed with zero balance and “Included in Bankruptcy.”

38.For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including collection

   accounts, Defendant Equifax is generally required to report the status of these

   debts as discharged through bankruptcy, unless the furnishers provide

   information showing that a debt was excludable from discharge.

39.Nevertheless, Equifax continued to report inaccurate consumer information on

   Plaintiff’s consumer report, instead of accurately reporting the status of this

   pre-petition debt as included in or discharged in Chapter 7 Bankruptcy with a

   $0 balance.

40.Following Plaintiff’s bankruptcy discharge, Plaintiff obtained a copy of her

   Equifax consumer report to ensure her credit account tradelines and bankruptcy

   were being reported accurately.

41.Equifax reported Plaintiff’s Aqua Finance revolving account, 40403**

   (“Account”), as having a balance owed as of $4,993 as of March 2020 on

   Plaintiff’s consumer report, instead of a $0 balance, and did not include any

   account status reflecting Plaintiff’s bankruptcy.

                                       -9/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 10 of 19




42.Equifax also reported a “Debt-to-Credit Ratio” of “82%” for the Account.

43.Equifax did not reflect any updates on the Account by Aqua Finance after

   March 2020, the month that Plaintiff filed her bankruptcy.

44.Equifax inaccurately reported the Account, e.g., that Plaintiff owes money on a

   discharged account, and also reported an inaccurate status of this Account,

   thereby damaging her credit worthiness.

45.On or about October 16, 2020, Plaintiff sent a certified letter to Equifax

   disputing its inaccurate reporting of the Aqua Finance Account.

46.The letter specifically advised that Plaintiff’s Aqua Finance account was

   included in her bankruptcy and listed her Docket number and filing date.

47.Plaintiff also stated that she never lived in Chicago or Florida and those

   addresses should be removed.

48.Upon information and belief, Equifax forwarded Plaintiff’s dispute to the

   furnisher Aqua Finance.

49.Equifax did not respond to Plaintiff’s dispute letter.

50.On or about January 25, 2021, Plaintiff obtained her updated consumer report

   directly from Equifax.

51.The Account was corrected and reporting as “Included in Bankruptcy” with

   zero balance.

52.However, Equifax did not remove the erroneous addresses from Florida.

                                       -10/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 11 of 19




53.Between Plaintiff’s bankruptcy discharge and sometime after Plaintiff’s

   dispute in October, Defendant Equifax inaccurately reported the status of this

   debt, even though the debt was in fact discharged, Plaintiff is no longer

   personally liable for the debt, and Equifax has actual knowledge Plaintiff filed

   for and received a Chapter 7 Bankruptcy Discharge.

54.As a result of Defendants’ conduct, Plaintiff sustained actual damages

   including but not limited to, embarrassment, anguish, and emotional and

   mental pain.

55.Defendants’ conduct exacerbated Plaintiff’s frustration during the already

   stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild

   Plaintiff’s credit.

56.Plaintiff was also concerned about the Florida addresses on her report (which

   Equifax refused to remove) for fear of identity theft.

57.Upon information and belief, had Equifax accurately reported the account as

   discharged in bankruptcy with a zero balance, Plaintiff’s credit score would

   have been better during the inaccurate reporting period.

58.Upon information and belief, had Equifax accurately reported the account as

   discharged in bankruptcy with a zero balance, Plaintiff’s DTI would have been

   better during the inaccurate reporting period.

59.Upon information and belief, during the inaccurate reporting period, Plaintiff

                                       -11/19-
     Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 12 of 19




  applied for and was denied a refinance of her mortgage through Quicken Loans

  due to Defendants’ inaccurate reporting which was published to Quicken

  Loans in their review of Plaintiff’s application. Plaintiff also applied for credit

  with other creditors.




                                    COUNT 1
                               Defendant Equifax
                 (Violations of the FCRA, 15 U.S.C. §1681 e(b))

60.Plaintiff incorporates by reference all of the above paragraphs of this

  Complaint as though fully stated herein.

61.Congress enacted the FCRA to ensure fair and accurate reporting, promote

  efficiency in the banking system, and protect consumer privacy.

62.The FCRA seeks to ensure consumer reporting agencies exercise their grave

  responsibilities with fairness, impartiality, and a respect for the consumer's

  right to privacy because consumer reporting agencies have assumed such a

  vital role in assembling and evaluating consumer credit and other consumer

  information.

63.The FCRA requires consumer reporting agencies like Defendant to follow

  reasonable procedures to assure maximum possible accuracy of consumer

  information.

                                      -12/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 13 of 19




64.Defendant negligently and/or willfully violated 15 U.S.C. § 1681e(b) by failing

   to use reasonable procedures to assure maximum possible accuracy of

   information pertaining to discharged debts that arose prior to and were

   included in the consumer’s bankruptcy.

65.Consequently, Defendant      routinely   report   inaccurate,   and   materially

   misleading information about Plaintiff, without verifying the accuracy of this

   information, or updating this information as required by § 1681(e)(b) when

   Defendant possesses information inconsistent with the reported information,

   and possesses information establishing that the reported information is in fact

   inaccurate.

66.The FCRA requires credit reporting agencies, like Equifax to “follow”

   reasonable procedures to assure maximum possible accuracy of the

   information concerning the individual about whom the report relates.” 15

   U.S.C. §1681e(b)

67.Defendant Equifax violated 15 U.S.C. §1681e(b) by failing to follow

   reasonable procedures to assure maximum possible accuracy of the

   information included in Plaintiff’s credit file/report, and by also failing to

   report accurate information when placed on notice that the information

   Defendant Equifax reported is inaccurate, and/or otherwise contradicted by

   information known by Equifax, reported to Equifax, or reasonably available to

                                      -13/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 14 of 19




   Equifax.

68.Defendant Equifax knew or should have known of their obligations under the

   FCRA, especially pertaining to discharged debts. These obligations are well

   established by the plain language of the FCRA, in promulgations of the Federal

   Trade Commission, well-established case law, and in prior cases involving

   Defendants from which Defendants are on notice of their unreasonable

   procedures concerning the reporting of discharged debts.

69.Upon information and belief, Defendant Equifax regularly conducts voluntary

   public records searches with the intention of including bankruptcy information

   on the consumer reports it sells to other parties.

70.Upon information and belief, Defendant Equifax voluntarily conducted public

   records searches and obtained information about Plaintiff’s bankruptcy filing

   and bankruptcy discharge.

71.The diligence Defendant Equifax exercises in recording consumer bankruptcy

   filings is not replicated in Equifax’s reporting of the effect those orders upon

   certain accounts, namely, the post-bankruptcy status of the accounts that had

   balances reporting prior to the consumer’s bankruptcy.

72.Defendant Equifax is well aware that the effect of a discharge Order in a no

   asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts

   other than those that have been reaffirmed in a reaffirmation agreement or

                                        -14/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 15 of 19




   successfully challenged in an adversary proceeding.

73.Defendant Equifax inaccurately reported Plaintiff’s discharged Aqua Finance

   account with an owed balance, instead of a $0 balance. Equifax failed to

   accurately report that there is no liability and that this debt was included in

   and/or discharged in bankruptcy.

74.Defendant possesses information from which Defendant should know the

   reported information is inaccurate, as Defendant includes the date the

   consumer filed bankruptcy, whether the consumer obtained a bankruptcy

   discharge, as well as the date the inaccurate tradeline account/debt arose or was

   otherwise opened by the consumer.

75. Defendant Equifax negligently and/or willfully violated 15 U.S.C. §1681e(b)

   by failing to use reasonable procedures to assure maximum possible accuracy

   of information pertaining to discharged debts that were sold or transferred prior

   to the consumer’s bankruptcy.

76.Consequently, Defendant Equifax routinely reports inaccurate, incomplete,

   outdated, and materially misleading information about Plaintiff, without

   verifying the accuracy of this information, or updating this information as

   required by §1681e(b) when Defendant Equifax possesses information

   inconsistent with the reported information, and possesses information

   establishing that the reported information is in fact inaccurate.

                                       -15/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 16 of 19




77.Defendant Equifax knew or should have known of its obligations under the

   FCRA, especially pertaining to discharged debts. These obligations are well

   established by the plain language of the FCRA, in promulgations of the Federal

   Trade Commission, well-established case law, and in prior cases involving

   CRAs from which Defendant Equifax was on notice of its unreasonable

   procedures.

78.Defendant Equifax has obtained or has available substantial written materials

   that apprised Equifax of duties and obligations mandated by the FCRA,

   including where consumers file for Chapter 7 bankruptcy.

79.Despite knowledge of these legal obligations, Defendant Equifax acted

   willfully in consciously breaching known duties and deprived Plaintiff of her

   rights under the FCRA.

80.Equifax violates 15 U.S.C. §1681e(b) by failing to use reasonable procedures

   to ensure maximum possible accuracy of Plaintiff’s consumer disclosure.

   Equifax allows furnishers like Aqua Finance to report tradelines that are

   demonstrably inaccurate and outdated on the face of Plaintiff’s consumer

   disclosure. For instance, Defendant Equifax allows furnishers to report that

   status of debts arising prior to the date of a consumer’s bankruptcy as having a

   balance and/or by omitting information that the account was included in

   bankruptcy, even though the debt arose prior to the date the consumer’s

                                      -16/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 17 of 19




   bankruptcy and was discharged.

81.Equifax possesses information from which it knows the reported information is

   inaccurate, as Equifax includes the date the consumer filed bankruptcy,

   whether the consumer obtained a bankruptcy discharge, as well as the date the

   inaccurate tradeline account/debt arose or was otherwise opened by the

   consumer.

82.Alternatively, Equifax was negligent, entitling Plaintiff to recover damages

   pursuant to 15 U.S.C. §1681o.

83.Equifax’s inaccurate reporting damaged Plaintiff’s creditworthiness and caused

   damages as described herein.

84.Equifax is a direct and proximate cause, as well as a substantial factor in

   causing actual damages and harm to Plaintiff.

85.Equifax is liable for actual and statutory damages, punitive damages,

   attorneys’ fees, costs, as week as other such relief permitted by 15 U.S.C.

   §1681 et seq.

86.Consequently, Plaintiff suffers damages, including credit harm, loss of credit

   opportunity, credit denials, and other financial harm. Plaintiff also suffers

   interference with daily activities, as well as emotional distress, including,

   without limitation, emotional and mental anguish, humiliation, stress, anger,

   frustration, shock, embarrassment, and anxiety.

                                     -17/19-
      Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 18 of 19




87.As a result of the foregoing violations of the FCRA, Equifax is liable to

   Plaintiff for actual damages, statutory damages, attorneys’ fees and costs, as

   describe herein and as allowable by law.




                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Yulanda Davis respectfully requests judgment be

entered against Defendants for the following:

   A. Declaratory judgement that Defendants violated the FCRA

   B. Actual damages pursuant to 15 U.S.C. §1681n(a)(1) or §1681o(a)(1);

   C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1681n(a)(1);

   D. Punitive damages pursuant to 15 U.S.C. §1681n(a)(2);

   E. Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § §1681n(a)(3)

       and 1681o(a)(2);

   F. Awarding Plaintiff any pre-judgement and post-judgement interest as may

       be allowed under the law; and

   G. Any other relief that this Court deems appropriate.

                                   JURY DEMAND
       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



                                          -18/19-
Case 1:21-cv-02224-AT-JCF Document 1 Filed 05/27/21 Page 19 of 19




Respectfully submitted this 27th day of May 2021.



                                     By:/s/Jenna Dakroub.
                                     Jenna Dakroub
                                     Bar Number 385021
                                     Price Law Group
                                     8245 N. 85th Way
                                     Scottsdale, AZ 85258
                                     E: jenna@pricelawgroup.com
                                     T: (818) 600-5513
                                     F: (818) 600-5413
                                     Attorneys for Plaintiff
                                     Yulanda Davis




                               -19/19-
